___________

                                     No. 96-1085
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *
     v.                                   *   Appeal from the United States
                                          *   District Court for the
Gerald A. Rempfer,                        *   District of South Dakota.
                                          *
              Appellant,                  *          [UNPUBLISHED]
                                          *
David Rempfer; Oscar Rempfer;             *
Menno State Bank,                         *
                                          *
              Defendants.                 *


                                     ___________

                     Submitted:      June 14, 1996

                            Filed:   June 21, 1996


                                     ___________

Before FAGG, BOWMAN, HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Gerald E. Rempfer appeals from the district court's1 order denying
his motion to dismiss and granting summary judgment to the United States
in this action arising out of a promissory note.        Having carefully reviewed
the record and the parties' briefs, we conclude the judgment of the
district court was correct.     Accordingly, we affirm.     See 8th Cir. R. 47B.




      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-